Citation Nr: 1745630	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus from February 13, 2012.

2. Entitlement to an initial compensable disability rating for hallux valgus of the left foot with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.

3. Entitlement to an initial compensable disability rating for hallux valgus of the right foot with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in part granted service connection for pes planus with an evaluation of 50 percent effective March 8, 2012 and 10 percent from February 13, 2013.  The rating decision also granted service connection for degenerative joint disease with hallux valgus of the left foot and degenerative joint disease with hallux valgus of the right foot, assigning each disability a 0 percent (noncompensable) rating effective March 8, 2012.  In January 2017, the Veteran testified during a Board hearing at the RO.  

A May 2013 rating decision assigned an earlier effective date of October 27, 2009 for the grant of service connection for pes planus, extending the 50 percent rating back to that date.

In the Veteran's notice of disagreement received in March 2013, he expressed disagreement with the 10 percent rating for pes planus from February 13, 2013, disputing the findings of the VA examination conducted on that date.  In his substantive appeal received in January 2014, he again disputed the findings of the February 13, 2013 VA examination that lead to the assignment of the 10 percent rating.  At the January 2017 Board hearing, the Veteran expressed disagreement only with the 10 percent rating for pes planus.  Given the Veteran's consistent assertions throughout the appeal specifying disagreement only with the assignment of the 10 percent rating for pes planus from February 13, 2013, the Board finds that the evaluation of the disability prior to February 13, 2013, when a 50 percent rating is in effect, is not before the Board.  Thus, the issue is as listed on the title page.

The Board also notes that some clarification is needed on the disabilities described as degenerative joint disease with hallux valgus of the left and right feet.  X-rays taken during the October 2012 VA examination revealed a hallux valgus deformity and borderline pes planus in each foot but no other abnormalities.  X-rays taken during the February 2013 VA examination revealed a hallux valgus deformity and marginal degenerative changes at the metatarsophalangeal joint and tarsometatarsal joint in each foot.  Thus, the Board finds that the disabilities are more appropriately described as hallux valgus of the left and right feet with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran disputes the findings of the February 2013 VA examination.  Specifically, he asserts that the examination was inadequate as the examiner only examined one foot and very briefly at that.  Moreover, his testimony at the January 2017 Board hearing indicates that all of his foot disabilities may have worsened since that examination.  Thus, the AOJ should afford the Veteran a new examination, with a different examiner, to determine the current nature and severity of his bilateral pes planus and bilateral hallux valgus with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.  In that regard, as the Veteran indicated at the Board hearing that he developed hammertoes due to his service-connected disabilities, the AOJ should obtain an opinion on the matter.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through June 2017.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since June 2017.

2. Schedule the Veteran for a VA examination, with an examiner other than the one who conducted the February 2013 examination, to determine the nature and severity of his bilateral pes planus and bilateral hallux valgus with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should list all foot disorders and state whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the service-connected pes planus or hallux valgus with degenerative changes at the metatarsophalangeal and tarsometatarsal joints.  The examiner should also provide an opinion as to the impact of the Veteran's service-connected disabilities on his obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

